Citation Nr: 0326326	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  98-12 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for multiple myeloma, for 
the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947.  He died in August 1996, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied service connection for the 
cause of the veteran's death.  That issue came before the 
Board in January 1998 and was denied as not well-grounded.  
The appellant then asserted a claim of accrued benefits based 
on service connection for multiple myeloma due to exposure to 
radiation and DDT.  The Board first considered the issue on 
appeal in May 2000 and remanded the matter to the RO for 
additional development regarding the veteran's service during 
World War II.  The requested development was performed, the 
claim remained denied, and it was returned to the Board in 
May 2002.  At that time, the Board denied the appellant's 
claim for accrued benefits, finding that the evidence of 
record did not support the claim that the veteran was a 
radiation-exposed veteran nor was he diagnosed with multiple 
myeloma related to DDT exposure during service.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court) and, in an April 2003 
order, the Court granted a joint motion and remanded the 
issue on appeal to the Board for compliance with the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)] (the VCAA) and for VA to 
specifically address the veteran's contention that he had, 
"traveled all over Japan ... and was in and around 
Hiroshima."  As such, this matter is properly before the 
Board for appellate consideration.




REMAND

During the course of this appeal, the VCAA was signed into 
legislation.  The VCAA redefines the obligations of VA with 
respect to its duty to notify a claimant of her rights and 
responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of her own responsibilities with respect to gathering 
evidence, but of VA's responsibilities in obtaining specific 
evidence on behalf of a claimant.  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The RO has at no time specifically advised the appellant of 
the change in the law and/or her rights and responsibilities 
under the VCAA.  Even though the RO supplied the appellant 
with information regarding evidence to substantiate her claim 
on appeal, she has not been informed of her newly established 
rights and responsibilities, including VA's duty to assist 
the appellant in obtaining evidence to substantiate her 
claim.  Providing a copy of updated regulations in a 
supplemental statement of the case is insufficient notice.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his/her rights and responsibilities under the VCAA, as well 
as the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Also see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) [invalidation of the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1)].

Considering the procedural outline as set forth in the VCAA 
and in the recent opinions of the Federal Circuit in 
conjunction with the claims folder, which is void of any 
notice of the VCAA, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the appellant is given proper notice of her rights and 
responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate her claim on appeal, allowed 
the appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  
It is noted that due to the recent invalidation of 
regulations implementing the VCAA, the Board does not have 
the authority to cure this procedural defect itself.

Therefore, this matter is REMANDED for the following action:

The RO must advise the appellant of her 
rights and responsibilities under the 
VCAA.  She should be advised of the 
specific evidence needed to substantiate 
her claim on appeal and given an 
opportunity to supply additional evidence 
and/or argument, identify additional 
evidence for VA to obtain, or waive her 
right to the one-year response time 
required under the VCAA.  All new 
evidence and/or arguments must be 
associated with the claims folder and the 
veteran's assertions regarding his 
presence in Japan must be addressed.
 
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and her representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




